Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites in line 1 “preselected target comprises”, where a word “point” appears to be missing, and should be replaced with “preselected target point comprises”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-16 are rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter. 
Claim 15 recites a “storage medium” and claim 16 recites a “computer program product”. 
However, the specification as originally filed does not explicitly define the storage medium by stating that “the storage medium may be a non-temporary computer-readable storage medium, which may be, for example, ROM, random access memory (RAM), CD-ROM, magnetic tape, floppy disks, optical data storage equipment, and the like.” ([00113]), and it is not limited to non-transitory media. Furthermore, the specification as originally filed does not explicitly define the computer program product.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer program product typically covers computer software, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
The broadest reasonable interpretation of a claim drawn to a storage medium (also called computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The examiner’s suggestion is to replace "storage medium" with "non-transitory storage medium" in the claim 15 to make the claimed invention statutory, and to cancel claim 16 since claims 15-16 recite the same subject matter and belong to the same statutory category.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Xu et al., CN 109035373 A, published on 2018-12-18 (machine translation), hereinafter Xu.
Liu2018, CN 108830900 A, published on 2018-11-16 (machine translation), hereinafter Liu2018.  
Sato et al., US 20140184538 A1, published on 2014-07-03, hereinafter Sato.  
Liu, US 20090257684 A1, published on 2009-10-15, hereinafter Liu2009.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Liu2018.
Regarding claim 1, Xu discloses a method for presenting material, comprising: 
acquiring multiple key points based on the material and a position of a presentation part of an object in a current image; (Xu: [n0046-n0060, n0084-n0091, n0150, n0417, n0424-n0426, n0499]. “[n0046] … the key points include any one or more of the following: head key points, face key points, shoulder key points, arms Key Points, Gesture Key Points, Waist Key Points, Leg Key Points, Foot Key Points, Human Skeleton Key Points, Limb Key Points.” “[n0084] Acquiring a three-dimensional material, the parameter value of the special effect parameter of the three dimensional material, and the corresponding relationship between the display properties of the three dimensional material and key points; the display properties include: size and/or display position”. “[n0088 … the key points involved in the corresponding relationship are detected on the image, and the key point detection result is output.” “[n0089] …the key point detection result includes any one or more of the following: [n0090] the positions of the key points involved in the correspondence in the image; [n0091] The preset number of the key points involved in the corresponding relationship.”)


presenting the material based on the Xu: [n0085, n0264, n0281, n0344, n0412-n0414, n0428, n0433-n0436, n0443]. “[n0085] The special effect of the three-dimensional material is generated on the image based on the corresponding relationship, the key points in the image involved in the corresponding relationship, and the parameter value of the special effect parameter.)
Xu does not disclose explicitly 
determining a preselected target point based on the key points; 
determining a target point of the current image based on the preselected target point and target points of continuous N frames of images, wherein the images precede the current image, and a last frame image of the images is adjacent to the current image, and 
presenting the material based on the target point of the current image.  
As discussed above, Xu’s disclosure is similar to the claim1 of the instant application in that they both present special effect material based on key points of an image. They differ in that the claim 1 of the instant application reduces the jitter (or shaking) effect of key points with the additional claim features not explicitly disclosed by Xu. However, Liu2018 teaches a similar technique to reduce the jitter (or shaking) effect of key points in an analogous art, specifically  
determining a preselected target point based on the key points; (Liu2018: Figs. 2-5, [0094-0099, 0122-0122]. Any of the disclosed “multiple key points of the third frame image” is interpreted as the claimed “preselected target point”)
determining a target point of the current image based on the preselected target point and target points of continuous N frames of images, wherein the images precede the current image, and a last frame image of the images is adjacent to the current image. (Liu2018: Figs. 2-5, [0094-0099, 0122-0127]. “[0127] By analogy, the terminal device can determine the target position coordinates of multiple key points of each frame image in the video stream according to the above process, because the target position coordinates of the multiple first key points of the current frame image in the video stream are all the same. It takes into account the shape topology information corresponding to the previous frame image or the shape topology structure information corresponding to the previous frame images, and combines the identification information of the key points that can be connected into edges among the multiple first key points of the current frame image. and the detection position coordinates of multiple first key points of the current frame image, therefore, the shape topology structure information corresponding to the current frame image constrained by the terminal device is different from the shape topology structure information corresponding to the previous frame image or the previous frame images (respectively smaller) smaller, thus solving the (jitter) problem of key points in the video stream. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s disclosure with Liu2018’s teachings by combining the method for presenting material (from Xu) with the technique of reducing the jitter (or shaking) effect of key points (from Liu2018) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for presenting material would still work in the way according to Xu and the technique of reducing the jitter (or shaking) effect of key points would continue to function as taught by Liu2018. In fact, with the inclusion of Liu2018's technique of reducing the jitter (or shaking) effect of key points, the method for presenting material would be better and more effective since the jitter (or shaking) problem of key points in the video stream can be solve. (Liu2018: Abstract, [0127]) 
With the jitter (or shaking) problem resolved, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present the material based on the key points of the current image at their modified position coordinates (or “target position coordinates” as discussed in Liu2018, “[0125] … the multiple key points of the third frame image are moved to the target position coordinates”), so as to obtain a more stable presentation of the material due to reduction of the jitter (or shaking) effect of the key points based on which the material is presented.
Therefore, it would have been obvious to combine Xu with Liu2018 to obtain the invention as specified in claim 1. 
Regarding claim 7, Xu {modified by Liu2018} discloses the method according to claim 1, wherein said presenting the material comprises: determining a presentation area based on the target point; presenting the material in the presentation area. (Xu: for example, deformation area as in [n0269-0271, n0344, n0443], and skeleton skin area as in [n0101-n0104, n0239-n0241])
Claims 8 and 14 are the apparatus (Xu: Fig. 16) claims, respectively, corresponding to the method claims 1 and 7. Therefore, since claims 8 and 14 are similar in scope to claims 1 and 7, claims 8 and 14 are rejected on the same grounds as claims 1 and 7.
Claims 15-16 are the storage medium and computer program product (Xu: Fig. 16, [n0525, n0527, n0529]) claims, respectively, corresponding to the method claim 1. Therefore, since claims 15-16 are similar in scope to claim 1, claims 15-16 are rejected on the same grounds as claim 1.
Claims 2-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu {modified by Liu2018} as applied to claims 1 and 8 discussed above, and further in view of Sato.
Regarding claim 2, which depends on claim 1, Xu {modified by Liu2018} discloses determining the preselected target point as discussed above regarding claim 1, but Xu {modified by Liu2018} does not disclose explicitly determining a central point of a line segment as the preselected target point, in response to that the key points are on a same straight line, wherein the line segment is formed by the key points.
Regarding claim 3, which depends on claim 1, Xu {modified by Liu2018} discloses determining the preselected target point as discussed above regarding claim 1, but Xu {modified by Liu2018} does not disclose explicitly determining a triangle based on the key points, in response to that the key points are not on a same straight line, wherein vertexes of the triangle are the key points; and determining the preselected target point based on a central point of the triangle.
Regarding claim 4, which depends on claim 1, Xu {modified by Liu2018} discloses determining the preselected target point as discussed above regarding claim 1, but Xu {modified by Liu2018} does not disclose explicitly determining a plurality of triangles based on the key points, in response to that the key points are not on a same straight line, wherein vertexes of the triangles are the key points; and determining the preselected target point based on an average value of coordinates of central points of the triangles.
Regarding claim 5, which depends on claim 1, Xu {modified by Liu2018} discloses determining the preselected target point as discussed above regarding claim 1, but Xu {modified by Liu2018} does not disclose explicitly determining shape patterns based on the key points, in response to that the key points are not on a same straight line, calculating an area of each of the shape patterns; and determining a central point of a shape pattern having maximum area as the preselected target point.
However, determining a center point of various shapes, such as a straight line or triangle or a plurality of triangles or a more complex general shapes, is well known and commonly practiced in image processing art as evidenced by the prior art of Sato. (Sato: Figs. 8-9 and [0073-0076]. For example, claims 2 and 5 would be a special case of Fig. 8B, claim 3 is a triangle in Figs. 8A/9A, and claim 4 is shown in Fig. 9B.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu {modified by Liu2018}’s disclosure with Sato’s teachings by combining the method for presenting material (from Xu {modified by Liu2018}) with the technique of determining a center point of a various shapes (from Sato) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for presenting material would still work in the way according to Xu {modified by Liu2018} and the technique of determining a center point of a various shapes would continue to function as taught by Sato. Furthermore, one of ordinary skill in the art would have recognized the equivalence of using a center point of multiple key points or any one of multiple key points (see discussions regarding claim 1) as the preselected target point for reducing the jitter (or shaking) effect of the key points, and, as a result, the inclusion of Sato's technique of determining a center point of a various shapes would provide a practical and/or alternative implementation of the method for presenting material by using center point of multiple key points determined by Sato’s teaching as the preselected target point. One of ordinary skill would be motivated to combine Xu {modified by Liu2018} with Sato with to broaden the application of the method from Xu {modified by Liu2018} and to enable a better and more flexible method for presenting material due to the additional technique for determining the preselected target point. 
Therefore, it would have been obvious to combine Xu {modified by Liu2018} with Sato to obtain the invention as specified in claims 2-5. 
Claims 9-12 are the apparatus (Xu: Fig. 16) claims, respectively, corresponding to the method claims 2-5. Therefore, since claims 9-12 are similar in scope to claims 2-5, claims 9-12 are rejected on the same grounds as claims 2-5.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu {modified by Liu2018} as applied to claims 1 and 8 discussed above, and further in view of Sato and Liu2009.
Regarding claim 6, Xu {modified by Liu2018 and Sato} discloses the method according to claim 1, wherein said determining the target point of the current image comprises: calculating a Liu2018: Figs. 2-5, [0094-0099, 0122-0127]. The formulas in [0094-0099] are applied to key points (i.e., target points, see discussions in regard to claim 1) to determine coordinate values of final target points with reduced jitter effect.) (Sato: Figs. 8-9 and [0073-0076].) (See above discussions regarding claims 1 and 2-5)
The reasoning and motivation to combine are similar to those of claims 2-5.
The difference between the claimed invention in claim 6 and the disclosure of Xu {modified by Liu2018 and Sato} is that instead of applying Liu2018’s technique on the key points in the current and previous frames (interpreted as the target points, see discussions in regard to claim 1 and claims 2-5), the claimed invention using the weighted average of the preselected target point in the current frame and the corresponding target points in the previous frames for the same purpose of removing the jitter (or shaking) effect of the key points. As discussed above regarding claims 2-5, it would be obvious to one of ordinary skill to replace the target point in the current frame (i.e., the claimed “preselected target point”) or previous frames (i.e., the claimed “target points”) by using a center point of multiple key points determined by Sato’s teaching in either the current frame (i.e., the claimed “preselected target point”) or previous frames (i.e., the claimed “target points”). Also as discussed above in regard to claim 1, the preselected target point (in the current frame) determined by Liu2018 is stabilized (i.e., jitter or shaking effect removed) by applied the technique of Liu2018, which would also remove the jitter or shaking effed of the center point determined by Sato’s technique since they both come from the same set of key points. But Xu {modified by Liu2018 and Sato} does not disclose explicitly the preselected target point in the current image is stabilized by applying a weighted average to the corresponding target points in the current previous frames. However, using weighted average to suppress non-recurrent noise (e.g., noise caused by jitter or shaking) is well known and commonly practiced in the image processing art as evidenced by the prior art of Liu2009. (Liu2009: [0022, 0055]. “[0055] … for non-recurrent noise (e.g., random noise) the same noise will not appear at the same corresponding pixel through different frames, whereby the averaging means (e.g., weighted average) successfully suppresses the noise.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu {modified by Liu2018 and Sato}’s disclosure with Liu2009’s teachings by combining the method for presenting material (from Xu {modified by Liu2018 and Sato}) with the technique of weighted average to suppress non-recurrent noise (from Liu2009) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for presenting material would still work in the way according to Xu {modified by Liu2018 and Sato} and the technique of weighted average to suppress non-recurrent noise would continue to function as taught by Liu2009. In fact, the inclusion of Liu2009's technique of weighted average to suppress non-recurrent noise would provide a practical and alternative implementation of the method for presenting material from Xu {modified by Liu2018 and Sato} and, as a result, would enable a better and more flexible method for presenting material due to the alternative noise suppressing technique taught by Liu2009 to remove the jitter or shaking effect of the key points. 
Therefore, it would have been obvious to combine Xu {modified by Liu2018 and Sato} with Liu2009 to obtain the invention as specified in claim 6. 
Claim 13 is the apparatus (Xu: Fig. 16) claim corresponding to the method claim 6. Therefore, since claim 13 is similar in scope to claim 6, claim 13 is rejected on the same grounds as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hung et al. (US 20180197273 A1): An electronic device and associated method place a sticker near a facial region in a digital image. The method detects 2D positions of facial features from a 2D digital image, and calculates a projection matrix from a predetermined 3D reference model having predefined facial feature points that correspond to the 2D detected facial features. The method then selects a digital sticker, and for each corner of the selected digital sticker, uses the projection matrix to transform 3D positions of the corner to corresponding positions on the 2D digital image. The method calculates a refinement matrix defining a correlation of each corner of the selected digital sticker to anchor points in the 2D digital image. Using the refinement matrix, the method calculates updated projected 2D positions and displays the selected sticker on the 2D digital image based on the updated projected 2D positions for each corner point. (Abstract)

    PNG
    media_image1.png
    621
    497
    media_image1.png
    Greyscale


Morin et al. (US 20090202114 A1): A computer-implemented video capture process includes identifying and tracking a face in a plurality of real-time video frames on a first computing device, generating first face data representative of the identified and tracked face, and transmitting the first face data to a second computing device over a network for display of the face on an avatar body by the second computing device. (Abstract)

    PNG
    media_image2.png
    488
    432
    media_image2.png
    Greyscale

Xu et al. (US 20200285858 A1): A method for generating a special effect program file package and a method for generating a special effect are provided. The method for generating a special effect program file package includes: importing a sub-material; obtaining a parameter value of a playback parameter of the sub-material and establishing a correspondence between a display position of the sub-material and at least one predetermined key point; and generating a special effect program file package according to the sub-material, the correspondence and the parameter value. The method for generating a special effect includes: importing a special effect program file package; obtaining a parameter value of a playback parameter of a sub-material in the special effect program file package; performing key point detection on a video image; and generating a special effect of the sub-material on the video image based on the detected key point and the parameter value of the playback parameter. (Abstract)

    PNG
    media_image3.png
    312
    489
    media_image3.png
    Greyscale

Yoo et al. (US 20200059596 A1): An electronic apparatus may include a camera; a storage; a display; and a processor configured to: obtain a three dimensional (3D) coordinate corresponding to a face region of a user included in an image captured by the camera; obtain position adjustment information for adjusting an image capture position of the camera based on a difference between the 3D coordinate of the face region and a reference 3D coordinate stored in the storage; and control the display to provide a guide graphic user interface (GUI) for adjusting the image capture position of the camera based on the position adjustment information. (Abstract)

    PNG
    media_image4.png
    225
    526
    media_image4.png
    Greyscale

Berend et al. (WO 0017820 A1): An image and graphics processing system is provided which can automatically generate an animated sequence of images of a deformable object by combining a source video sequence with a target image. The system may be used to simulate hand-drawn and computer-generated animations of characters. (Abstract)

    PNG
    media_image5.png
    598
    348
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669